DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 11, term “predetermined ones” renders the claim indefinite.  It is not clear what claimed elements are considers as “predetermined ones”.  Applicant is respectfully suggested to clarify and use appropriate claimed language to define scope of claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-18, and 21-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)] as being anticipated by MATSUEDA [US 2018/0254306].
►	With respect to claim 1, MATSUEDA (fig 9-16, text [0001]-[[0131]) discloses a display device comprising: 
	a substrate (101, fig 11, text [0072]); and 
	an array of pixels (fig 16) on the substrate, the array of the pixels comprising: 
		a first column in which first pixels (117, text 0075]) emitting first color light (R, text 	[0088]) and second pixels (118, text 0075]) emitting second color light (G, text [0088]) are 	alternately disposed in a first direction; and 
		a second column adjacent to the first column, the second column comprising third pixels 	(119, text 0075]) that emit third color light (B, text [0088]) and are disposed in the first direction, 	wherein the second column includes groups each including two or more third pixels, and a first distance between adjacent third pixels included in a same group is less than a second distance between adjacent third pixels included in different groups.

    PNG
    media_image1.png
    234
    266
    media_image1.png
    Greyscale

►	With respect to claim 2, MATSUEDA (fig 16) discloses the two or more third pixels include an even number of third pixel. 
►	With respect to claim 4, MATSUEDA (fig 16) discloses wherein each of the groups in the second column comprises a first third pixel and a second third pixel disposed sequentially in the first direction, a second pixel of the first column is disposed between opposite edges of the first third pixel, the opposite edges being at opposite sides of the first third pixel in the first direction, and another second pixel of the first column is disposed between opposite edges of the second third pixel, the opposite edges being at opposite sides of the second third pixel in the first direction.

    PNG
    media_image2.png
    254
    289
    media_image2.png
    Greyscale

►	With respect to claim 5, MATSUEDA (fig 16) discloses wherein each of the groups in the second column comprises a third pixel and another third pixel disposed sequentially and adjacent to each other, a first pixel of the first column is disposed between opposite edges of the third pixel, the opposite edges being at opposite sides of the third pixel in the first direction, and another first pixel of the first column is disposed between opposite edges of the another third pixel, the opposite edges being at opposite sides of the another third pixel in the first direction.

    PNG
    media_image3.png
    254
    289
    media_image3.png
    Greyscale


►	With respect to claim 6, MATSUEDA (fig 16) discloses wherein a third distance between a first pixel and a second pixel adjacent to each other in the first column is greater than the first distance and less than the second distance.


    PNG
    media_image4.png
    269
    306
    media_image4.png
    Greyscale

►	With respect to claim 7, MATSUEDA (fig 16) discloses wherein the array of the pixels comprises: a third column adjacent to the second column, the third column comprising the first and second pixels that are alternately disposed in the first direction; and a fourth column adjacent to the third column, the fourth column comprising the third pixels that emit third color light and are disposed in the first direction.

    PNG
    media_image5.png
    286
    321
    media_image5.png
    Greyscale
 

►	With respect to claim 8, MATSUEDA (fig 16) discloses wherein a first pixel in the first column and a first pixel in the third column are disposed in a first row direction that is in a second direction perpendicular to the first direction, a second pixel in the first column and a second pixel in the third column are disposed in a second row direction that is in the second direction, the fourth column includes groups each including two or more third pixels, and the groups in the fourth column and the groups in the second column are offset with respect to each other.

    PNG
    media_image6.png
    286
    321
    media_image6.png
    Greyscale

 
►	With respect to claim 9, MATSUEDA (fig 16) discloses wherein the fourth column further comprises a group disposed at an edge of the fourth column and including half as many third pixels as another group of the fourth column.
►	With respect to claim 10, MATSUEDA (figs 10-12, text [0070]-[0072]) discloses further comprising a first light-emitting diode, a second light-emitting diode, and a third light-emitting diode respectively corresponding to a first pixel, a second pixel, a the third pixel of the array of pixels, wherein each of the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode comprises a pixel electrode (111, text [0072]), an emission layer (113, text [0072]), and an opposite electrode (114, text [0072]).
►	With respect to claim 11, as being best understood, MATSUEDA (fig 11 & 16) discloses wherein the emission layer (113, text [0072]) of the third light-emitting diode extends in the first direction and overlaps the pixel electrode and opposite electrode in the third pixel.
►	With respect to claim 12, MATSUEDA  (figs 11-12) discloses  pixel circuits electrically connected to the first light-emitting diode (117, text 0075]), the second light-emitting diode (118, text 0075]), and the third light-emitting diode (119, text 0075]); a first connection part (111a, text 0076]) between the pixel electrode (111, text [0072]) of the first light-emitting diode and a corresponding pixel circuit; and a second connection part (111a, text 0076]) between the pixel electrode (111, text 0072]) of the second light- emitting diode (118, text 0075]) and a corresponding pixel circuit, wherein the first connection part and the second connection part are disposed between the first pixel (117, text 0075]) and the second pixel (118, text 0075]).
►	With respect to claim 13, MATSUEDA (figs 10-12) discloses a third connection part (111a, text 0076]) between the pixel electrode of the third light-emitting diode (119, text 0075]) and a corresponding pixel circuit, the third connection part being adjacent to the first pixel (117) and the second pixel (118).
►	With respect to claim 14, MATSUEDA  (figs 10, 12 & 16) discloses wherein one of the first pixel (117, text 0075]) and the second pixel (118, text 0075]) includes a red pixel and the other of the first pixel and the second pixel includes a green pixel, and the third pixel (119, text 0075]) includes a blue pixel.
►	With respect to claim 15, MATSUEDA  discloses (figs 12 & 16) wherein an aperture ratio of each of the third pixels (119, text 0075])  is greater than an aperture ratio of each of the first (117, text 0075]) and second (118, text 0075]) pixels.
►	With respect to claim 16, MATSUEDA (fig 9-16, col 4-13) discloses a display device comprising: 
	a substrate (101, text [0072]);
	pixel electrodes (111, text [0072]) disposed on the substrate; 
	a pixel defining layer (112, text [0081]) disposed on the pixel electrodes, the pixel defining layer comprising openings overlapping the pixel electrodes; 
	first emission layers (113, text [0072]), second emission layers (113, text [0072]) , and third emission layers (113, text [0072]) that are disposed on the pixel defining layer; and 
	an opposite electrode (114, text [0072]) disposed on the first, second, and third emission layers, wherein
	the openings in the pixel defining layer comprise: 
		a first column comprising first openings (117) and second openings (118) that are 	alternately disposed in a first direction; and 
		a second column adjacent to the first column, the second column comprising third 	openings (119) disposed in the first direction, the second column comprising: 
		a first opening group comprising third openings; and 
		a second opening group disposed adjacent to the first opening group in the first 	direction, the second opening group comprising third openings, and 
a first distance between adjacent third openings (119) in the first opening group is less than a second distance between the first opening group and the second opening group.

    PNG
    media_image7.png
    270
    303
    media_image7.png
    Greyscale

 
►	With respect to claim 17, MATSUEDA (figs 10-12 & 16) discloses wherein the first emission layers (113, text [0072]) respectively overlap the first openings, the second emission layers (113, text [0072]) respectively overlap the second openings, the third emission layers (113, text [0072]) are apart from one another in the first direction, and each of the third emission layers overlaps corresponding ones of the third openings.
►	With respect to claim 18, MATSUEDA (figs 10-12 & 16)  discloses wherein the first emission layers (113, text [0072]) include red emission layers emitting red light (R, text [0088]), the second emission layers (113, text [0072]) include green emission layers emitting green light (G, text [0088]), and the third emission layers (113, text [0072]) include blue emission layers emitting blue light (B, text [0088]).
►	With respect to claim 21, MATSUEDA (figs 10-12, 16) discloses wherein each of the third openings (119) comprises opposite edges at opposite sides in the first direction, a second opening (118) of the first column overlaps the second emission layer (113) and is disposed between opposite edges of a first third opening included in the first opening group or the second opening group, and another second opening (118) of the first column overlaps the second emission layer (113) and is disposed between opposite edges of a second third opening (119) included in the first opening group or the second opening group.
►	With respect to claim 22, MATSUEDA (figs 10-12, 16) discloses wherein a first opening (117) of the first column overlaps the first emission layer (113) and is disposed between opposite edges of a third opening (119) included in the first opening group or the second opening group, and another first opening (117) of the first column overlaps the first emission layer (113) and is disposed between opposite edges of another third opening (119) included in the first opening group or the second opening group.
►	With respect to claim 23, MATSUEDA (figs 10-12, 16) discloses wherein the openings in the pixel defining layer (112, text [0081]) comprise:  a third column adjacent to the second column, the third column including first openings and second openings that are alternately disposed in the first direction; and a fourth column adjacent to the third column, the fourth column comprising third openings disposed in the first direction, the fourth column includes opening groups each including two or more third openings, and one of the opening groups in the fourth column and the first opening group in the second column are offset with respect to each other.
►	With respect to claim 24, MATSUEDA (figs 10-12, 16) discloses further comprising pixel circuits electrically connected to the pixel electrodes (111, text [0072]), wherein connection parts (111a, text 0076]) between the pixel electrodes overlapping the third openings of the second column and corresponding pixel circuits are adjacent to the first column.
►	With respect to claim 25, MATSUEDA (fig 16) discloses wherein a first length between an edge of one of the third openings of the second column and a corresponding connection part is different from a second length between an edge of a neighboring third opening and a corresponding connection part.
►	With respect to claim 26, MATSUEDA (fig 12) discloses wherein each of the third openings (119) of the second column includes a concave portion (119a, text [0082]) adjacent to the first column.
►	With respect to claim 27, MATSUEDA (figs 12 & 16) discloses wherein an area of each of the third openings (119) is greater than an area of each of the first openings (117) or an area of each of the second openings (118).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)] as being anticipated  by MATSUEDA [US 2018/0254306] in view Lee et al [US 2011/0180825].
►	With respect to claim 3, MATSUEDA substantially discloses the claimed display device comprising the second column that includes groups each including two or more third pixels but does not expressly disclose wherein the two or more third pixels include at least four third pixels.  
	However, Lee et al (fig 5a, text [0076]-[0078]) teaches using group that includes at least  four third pixels (B). 
	Therefore, it would have been obvious for those skilled in the art, in view of Lee et al, to have the groups each including at least four third pixels as being claimed the display of MATSUEDA.  The courts have held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819